504 F.2d 812
Victor MANSOUR and Helen Mansour, Appellants,v.REEVES BUILDING, INC., et al., Appellees.
No. 74-1212.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 30, 1974.Decided Oct. 24, 1974.

Robert G. Wolpert, Charleston, W. Va., on brief for appellants.
Arthur T. Ciccarello, W. T. O'Farrell and Jackson, Kelly, Holt & O'Farrell, Charleston, W. Va., on brief for appellees.
Before BRYAN, Senior Circuit Judge, WINTER and RUSSELL, Circuit judges.
PER CURIAM:


1
Fraudulent conversion of plaintiffs' personal property with incidental personal injuries is here laid to the defendants and damages are sought from them.  On defendants' motion for summary judgment the District Court found that the property had been lawfully seized and sold by the defendants on January 18, 1971 in the proper enforcement of a storage lien accorded them by the laws of West Virginia.  Dispositively, the Court concluded that since the instant action had not been filed until January 24, 1973, it was barred by the State's two-year statute of limitations, Code ch. 55, art. 2, 12.  Judgment followed on the motion and we perceive no error.


2
Upon the District Judge's Memorandum Order we affirm.  Mansour et al. v. Reeves Buildings, Inc. et al., 383 F. Supp. 482 (S.D.W.Va.1973).


3
Affirmed.